DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16-35 are pending in the present application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4 January 2021 and 11 June 2021 were filed after the mailing date of the non-final Office action on 11 December 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections/Rejections
The objection to claims 16-34 is withdrawn in view of the claims amendments.  
The rejection of claims 16-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to delete “plate type”.  

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  the amendment to claim 18 should not have deleted “one” and the amendment to claim 20 should not have deleted “filler”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, 25-29 and 33-35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Zhang et al. (WO 2016/149917 A1) in view of Shimizu et al. (US 2015/0157539 A1).
Zhang et al. disclose a cosmetic composition comprising at least on plate-type filler with a refractive index of more than 1.6 and less than 2.2, at least one hollow sphere filler, and at least one pearlescent agent with a particle size of less than 30 µm (Claim 1).  Zhang et al. further disclose that the plate-type filler has a particle size from 1 to 15 µm, preferably 1-10 µm, more preferably 1-6 µm, is present in an amount ranging from 0.1% to 10% by weight, preferably 0.5% to 5% by weight, more preferably 1% to 3% by weight, and includes boron nitride (pg. 17, ln. 6 to pg. 18, ln. 2; Claims 8-10).  Zhang et al. disclose that the hollow sphere filler has typically a mean particle size of from 10 μm to 300 μm, for example from 10 μm to 200 μm, preferably from 10 μm to 100 μm and better still from 15 μm to 40 μm, and is present in an amount ranging from 0.1 to 15% by weight, preferably from 0.5% to 10% by weight, especially preferably from 1% to 5% by weight 
Zhang et al. further disclose examples of cosmetic compositions comprising 2% by weight boron nitride (plate-type filler; Softouch BN CC6058, mean particle size 5-15 µm), 1.5% by weight bismuth oxychloride (pearlescent agent), 3.5% by weight titanium dioxide and synthetic fluorphlogopite (pearlescent agent), 3% by weight polymethyl methacrylate (hollow sphere) (Examples 1-5).  Zhang et al. also disclose applying the cosmetic composition to a keratin substance (Claim 20).
Zhang et al. do not explicitly disclose the aspect ratio of Softouch BN CC6058.  However, as evidenced by Shimizu et al., the aspect ratio of Softouch BN CC6058 would be at least 5.   Shimizu et al. disclose that particles in the form of a plate have an aspect ratio of at least 5 ([0047], [0256]), and the plate type filler particles include Softouch BN CC6058 powder from Momentive Performance Materials (mean particle size 5-15 µm) ([0302]).  Therefore, absence evidence to the contrary, the plate type filler, Softouch Boron Nitride powder CC6058, disclosed by Zhang et al. would necessarily have an aspect ratio of at least 5.
In the event the plate type fillers according to Zhang et al. do not necessarily have an aspect ratio of at least 5, it would have been obvious to select plate type fillers comprising an aspect ratio of at least 5, as reasonably suggested by Shimizu et al.  Shimizu et al. teach cosmetic compositions comprising at least one plate type filler, wherein particles in the form of a plate having an aspect ratio of at least 5, preferably more than 10, more preferably more than 20, and more preferably more than 50.  The 
Thus, it would have been prima facie obvious to select from among the commercially available boron nitride plate type fillers according to Shimizu et al.
Response to Arguments
Applicant’s Remarks filed 11 March 2021 have been fully considered but they are not persuasive.  Applicant argues that Zhang fails to disclose or suggest that such filler has “an aspect ratio of at least five, wherein the aspect ratio is computed as an average particle length divided by an average particle thickness” as recited in independent claims 16 and 35 as amended.
The examiner respectfully argues that Zhang et al. disclose as examples of commercial products of boron nitride, the following products may be used: PUHP3008 from Saint Gobain Ceramics (mean particle size 6µm), the PUHP1030L from Saint Gobain Ceramics (mean particle size 3µm), the Softouch BN CC6058 powder from Momentive Performance Materials (mean particle size 5-15µm), or mixtures thereof (pg. 17).  Zhang et al. also disclose an example comprising Softouch BN CC6058 from Momentive Performance Materials (Examples 1-5).  Shimizu et al. disclose plate type fillers have an aspect ratio of at least 5, and include PUHP3008 from Saint Gobains Ceramics (mean particle size 6 µm), the PUHP1030L from Saint Gobain Ceramics (mean particle size 3 µm), the Softouch BN CC6058 powder from Momentive Performance Materials (mean particle size 5-15 µm), or mixtures thereof ([0302]).  Therefore, in the absence of evidence to the contrary, the boron nitride plate type fillers according to Zhang et al. would necessarily have an aspect ratio of at least 5.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2016/149917 A1) in view of Shimizu et al. (US 2015/0157539 A1). 
The teachings of Zhang et al. and Shimizu et al. are discussed above an incorporated herein by reference.
Instant claims 30-32 are drawn to the composition according to claim 16 wherein the at least one hollow or porous particle has a particle size of less than 15 µm or less than 12 µm, and comprises at least one inorganic material selected from the list in instant claim 32.
Zhang et al. teach that the hollow sphere filler has typically a mean particle size of from 10 μm to 300 μm, for example from 10 μm to 200 μm, preferably from 10 μm to 100 μm and better still from 15 μm to 40 μm (pg. 19, ln. 1-2).  Zhang et al. further teach that the hollow sphere filler may be inorganic or organic, and includes silica powders (pg. 18, ln. 11-14).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to select inorganic hollow sphere fillers, such as silica powders, with a particle size of less than 12 µm in view of the teaching of Zhang et al. that the hollow sphere filler may have a particle size as small as 10 µm and may be inorganic.  A person having ordinary skill in the art would have been able to optimize the particle size through routine experimentation for preparing cosmetic compositions suitable for caring for and/or making up the keratin materials.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2016/149917 A1) in view of Shimizu et al. (US 2015/0157539 A1) and Liu et al. (WO 2014/012230 A1).
The teachings of Zhang et al. and Shimizu et al. are discussed above an incorporated herein by reference.
Instant claim 24 is directed to the composition according to claim 16 wherein the at least one pearlescent pigment has a blue reflection.
Zhang et al. teach pearlescent agents should be understood to mean iridescent particles, in particular produced by certain molluscs in their shell or alternatively synthesized.  The pearlescent agent may be selected from pearlescent pigments such as bismuth oxychloride, titanium mica coated with iron oxide, titanium mica coated with bismuth oxychloride, titanium mica coated with chromium oxide, titanium mica coated with an organic dye, titanium oxide coated with at least one lipophilic compound, and mixtures thereof (pg. 19, ln. 17-22).
Liu et al. teach cosmetic compositions for caring for and/or making up the skin, especially to impart luminosity and healthy glow effect (pg. 1, ln. 1-16).  Liu et al. teach that the composition comprises a blue nacre having a blue reflection color, wherein the nacres include nacreous pigments such as mica coated with an iron oxide, mica coated with bismuth oxychloride, mica coated with titanium oxide or dioxide, mica coated with 2, mica coated by BaSO4, mica coated with an organic dye and also nacreous pigments based on bismuth oxychloride (pg. 5, ln. 15-24).
It would have been prima facie obvious prior to the effective filing date of the instant invention for a person having ordinary skill in the art to prepare cosmetic compositions according to Zhang et al. wherein the pearlescent agent is substituted with blue nacres having a blue reflection of color according to Liu et al.  Such would have been obvious because Zhang et al. and Liu et al. are both drawn to the same field of endeavor and are concerned with caring for and/or making up the skin.  A person having ordinary skill in the art would reasonably expect the blue nacre of Liu et al. to be suitable for use in the compositions according to Zhang et al. with a reasonable expectation that the compositions will still be suitable for caring for and/or making up the skin.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616